          Case 5:19-cm-00131-ELW Document 1                                   Filed 12/06/19 Page 1 of 21 PageID #: 1
 AO 106 (Rev. 04/ 10) Application for a Search Warrant

                                                                                                            US DIS'lkiC I .&m'sAS
                                        UNITED STATES DISTRICT COURfEsTERN~b
                                                    for the            OEC - 6 2019
                                                           Western District of Arkansas
                                                                                                         DOUGLAS F. YOUNG, Clerk
               In the Matter of the Search of                                                             By    DepatYClcn.
                                                                         )
          (Briefly describe the prop erty to be searched
           or identify the person by name and address)
                                                                         )
                                                                         )        Case No.   ~ Cfl/\ 13 1
 Electronic Evidence from the Devices in the custody of                  )
 the FBI at 75 N. East Ave., Suite 301, Fayetteville, AR,                )
       more particularly described in Attachment A                       ),

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
property to be searched and give its location):

  See Attachment A
                   Western
located in the - - -- - - - - District of - - - - -Arkansas
                                                    - - - - -- - , there is now concealed (identify the
person or describe the property to be seized) :

  See Attachment B

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 m evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 rf property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                      Offense Description
        18 U.S.C. 1028A                            Aggravated Identity Theft
        18 U.S.C. 1341, 1343-44, 1349              Wire/Mail/Bank Fraud and Conspiracy
        18 U.S .C. 1957                            Money Laundering
          The application is based on these facts:
        See the attached affidavit.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              Applicant 's signature

                                                                                   Alan Lee, Federal Bureau of Investigation
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:                                                                                        4nci.
                                                                                                 udge 's signature
                                                                                                                     l.\)~ll~
City and state: Fayetteville, Arkansas                                             Chief U.S. Magistrate Erin L. Wiedemann
                                                                                             Printed name and title
   Case 5:19-cm-00131-ELW Document 1                  Filed 12/06/19 Page 2 of 21 PageID #: 2


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF                        )
ELECTRONIC EVIDENCE FROM DEVICES                      )
CURRENTLY IN THE CUSTODY OF THE                       )
FBI AT 75 N. EAST AVE., SUITE 301                     )   CASE NO. _ _ _ __ _ __                     _
FAYETTEVILLE, AR 72701 .                              )
MORE PARTICULARLY DESCRIBED IN                        )
ATTACHMENT "A"                                        )

                    AFFIDAVIT IN SUPPORT OF AN APPLICATION
                UNDER RULE 41 FOR AWARRANT TO SEARCH AND SEIZE

       I, Alan Lee, being first duly sworn, hereby depose and state as follows:

                                            INTRODUCTION

       1.      I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI) and have been

employed as such for over twenty years. I am currently assigned to the Little Rock Office, Fayetteville

Resident Agency of the FBI, and have been since August of 2014. From October of 2004 to August of

2014, I was assigned to the Los Angeles Office of the FBI and prior to October 2004, I was assigned to

the Chicago Office of the FBI. In connection with my official FBI duties, I investigate federal criminal

violations, including, but not limited to, white collar crime, money laundering, weapons related crimes,

human trafficking, and public corruption.

       2.      I make this affidavit in support of an application for a warrant to search the following

items that have been collected in the investigation of Jonathan Terry and Joshua Terry to date: a Hitachi

Harddrive Model: HTS541680J9SA00 SIN: SGE0G20E, an Apple Iphone, Mqdel: A1533, IMEI:

358752053510982; a Black Samsung cellular telephone with a cracked screen, Model: XT1609, IMEI:

354142073026801, Black Samsung cellular telephone Model: SM-J260A, SIN: RF8M50ELZ9V to law

enforcement on November 19, 2019, two Scandisk Cruzer thumbdrives (one 2GB, the second 64GB),

Sim card 8901260321953048424F, D85629 found on Jonathan Terry at the time of his arrest, and the
   Case 5:19-cm-00131-ELW Document 1                 Filed 12/06/19 Page 3 of 21 PageID #: 3


white and silver computer tablet with a cracked screen found by the Arkansas State Police on October

12, 2019 (hereinafter referred to collectively as the "Devices"). These Devices are all now located at

the Fayetteville offices of the FBI AT 75 N. East Avenue, Suite 301 in Fayetteville, Arkansas located in

Washington County, within the Fayetteville Division of the Western District of Arkansas.         I have

probable cause to believe that contraband, evidence, fruits, and instrumentalities of violations of 18

U.S .C. §§ 1028A (Aggravated Identity Theft), 1341 (Mail Fraud), 1343 (Wire Fraud), 1344 (Bank

Fraud), 1957 (Money Laundering), and 1349 (Conspiracy to Commit Mail/Wire/Bank Fraud), are

located within these devices. I submit this application and affidavit in support of a search warrant

authorizing a search of these Devices, as further described and depicted in Attachment A, which is

incorporated herein by reference.

                  IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       3.     The property to be searched is:

       A.     a Hitachi Harddrive Model: HTS541680J9SA00 SIN: SGE0G20E was seized by the

              Madison County Sheriff's Office after the execution of a search warrant at the residence

              of TERRY' s mother at 424 Madison 4225 , Combs, Arkansas 72721.

       B.     a white and silver computer t_ablet with a cracked screen and any attachments which was

              seized by the Arkansas State Police on October 12, 2019. (pictured below)
   Case 5:19-cm-00131-ELW Document 1                   Filed 12/06/19 Page 4 of 21 PageID #: 4


        C.     two Scandisk Cruzer thumbdrives (one 2GB, the second 64GB) found on TERRY' s

               person search incident to his arrest on November 19, 2019.

       D.      a SIM card with identifying number 8901260321953048424F, 085629 found on

               TERRY' s person search incident to his arrest on November 19, 2019.

       E.      Black Samsung cellular telephone Model: SM-J260A, SIN: RF8M50ELZ9V provided to

               the Fayetteville Police Department on November 19, 2019, by L.S .

       F. ·    Black Samsung cellular telephone with a cracked screen, Model: XT1609, IMEI:

               354142073026801.

       G.      Apple !phone,. Model : Al 533, IMEI: 358752053510982.

       The applied-for warrant would authorize the forensic examination of these Devices for the

purpose of identifying electronically stored data particularly described in Attachment B as contraband,

evidence, fruits, and instrumentalities of a crime.

       4.      The statements contained in this affidavit are based on information that I have received,

directly or indirectly, from other law enforcement agents, information gathered from the results of

physical surveillance, the results of lawful process issued in this independent investigation, and my

experience, training and background as 11 Special Agent with the FBI. Because this affidavit is being

submitted for the limited purpose of securing authorization for the requested search warrant, I have not

included each and every fact known to me concerning this investigation. Instead, I have set forth only

the facts that I believe are necessary to establish probable cause to believe that evidence, fruits and/or

instrumentalities of violations of Titles 18 U.S.C. §§ 1028A, 1341 , 1343, 1344, 1957 and 1349 are

presently located on the Devices listed in Attachment A.

              BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

       5.      Beginning in September of 2019, a task force composed of Internal Revenue Service,

Criminal Investigation Agents and FBI Special Agents ("Task Force") received information Jonathan
   Case 5:19-cm-00131-ELW Document 1                  Filed 12/06/19 Page 5 of 21 PageID #: 5


Terry (hereinafter referred to as "TERRY") was opening accounts at TD Ameritrade and Fidelity

investment and shortly after attempting to make large ACH opening deposit transfers into those newly

opened accounts. The transfers into the accounts were unauthorized and came from individuals who

reported to law enforcement that these transfers from their accounts were without their knowledge or

consent. TERRY was arrested on November 19, 2019 for an active state warrant for absconding and is

currently incarcerated in Washington County.

        6.     The Task Force learned that Deputy Clint Ham from the Madison County Sheriff's Office

had received complaints·of mail theft in Madison County. Agents, including the undersigned, contacted

Officer Ham who informed us that an individual, M.M., 1 thought his mail was being stolen. M.M. put

junk mail in his mail box as a test to see if his mail was being stolen and it was gone from the mailbox

shortly thereafter. Officer Ham advised M.M. to put a game camera up to attempt to catch photographic

evidence of the theft. M.M. and his neighbor did just that and obtained photos.of TERRY pulling up in

a car in front of.the mailbox and stealing mail. The car was not registered to TERRY but to another

individual.

       7.      Based upon this and other evidence, Deputy Ham obtained a state search warrant to look

for stolen mail from Arkansas state Circuit Judge Joanna Taylor at the residence of Artis McCarver and

Rhonda Bunch, the mother of TERRY, located at 424 Madison 4225, Combs, Arkansas 72721. This is

the address TERRY listed with his state probation and parole office.

       8.      Deputy Ham executed the search warrant on that residence and found large quantities of

stolen mail and a printer with check paper in it. The Madison County Sheriff's office also found a hard

drive, a Hitachi Harddrive Model: HTS541680J9SA00 SIN: SGE0G20E, printer and associated

electronics, in that residence and seized those after receiving authorization from Judge Taylor. During


        1 The identity of the complaining witnesses/victims identified by initials in this affidavit are
known to law enforcement but are being withheld from the search warrant affidavit to prevent their
identity from becoming known once this matter is unsealed pursuant to the local rules of this district.
These are not anonymous sources, but rather known individuals/entities who made a report to law
enforcement and as such are subject to criminal penalties in the event they have filed a false police
report. These individuals have no known motive to lie to law enforcement except and unless the Court
considers their potential refund of the contested charges.
     Case 5:19-cm-00131-ELW Document 1                     Filed 12/06/19 Page 6 of 21 PageID #: 6


the execution of that warrant, Deputy Ham interviewed Rhonda Bunch who claimed that the mail and

printer, and electronics belonged to TERRY. TERRY was not present during the search warrant to be

interviewed.

          9.       The Task Force has also been able to request and receive information and documents

from TD Ameritrade and Fidelity Investments ("Fidelity'') in this investigation. Responsive documents

show that online accounts have been opened up in the name of TERRY, Rhonda Bunch, Artis McCarver,

Joshua Terry2, Joshua Waits and others. Similar to the complaints that initated the law enforcement

investigation into TERRY, the initial deposits into those newly opened accounts with TD Ameritrade

and Fidelity we;e made with fraudulent transfers fro~ other victims' bank accounts.

          10.      For example, two fraudulent accounts at TD Ameritrade were opened in the names of

Joshua Terry and Joshua Waits. An account ending in #7195 opened in the name of Joshua Waits listed

an address of 4225 Madison 424, Elkins AR (which appears to be a transposed address from the one

occupied by Rhonda Bunch that was the subject of the Madison County Sheriffs Office search warrant

above).         In opening that account, the perpetrator of this crime used an e-mail address of

jonathan013l 1985@gmail.com and a phone number of (479) 879-4325.

          11.      Additionally, a TD Ameritrade account ending in #4068 was opened in the name of

Joshua Terry and listed an address of 11782 Strains Community Rd., Fayetteville, Arkansas. Similarly,

in   opening       this   account,   the   perpetrator   of this   crime   used   an   e-mail   address   of

jonathanTerry0 1311985@gmail.com and a phone number of (4 79) 879-4325. It should be noted that

according to driver license ' s records, TERRY ' s date of birth is 01/31/1985, this establishes a connection

to the e-mail address listed on the TD Ameritrade accounts. Additionally, according to subpoenaed




          2 TERRY' s brother.
   Case 5:19-cm-00131-ELW Document 1                    Filed 12/06/19 Page 7 of 21 PageID #: 7


information received by Officer Mixson of the Fayetteville Police Department from Verizon, phone

number 479-879-4325 is subscribed to Jonathon•Terry.

        12.    Both of the two accounts listed in the preceding paragraphs, were funded with $275,000

in transfers from 0.1. ' s bank account at Bank of Fayetteville. 3 The account owner, J.S., was interviewed

and did not authorize the transfer and was uncertain how his account number was even obtained. J.S.

immediately contacted Bank of Fayetteville and had his account closed after he realized it was

compromised. After this account was closed, an attempt was made to pay a city utility bill at 2916 East

Wyman Road in Fayetteville, Arkansas, in the amount of $500, an address that TERRY was known to

occupy during the course of this investigation. The utility company lists an individual other than TERRY

or any of the other suspects named herein as the account holder for that address.

        13.    A contact phone number of (479) 879-4325 was entered with the $500 payment on the

utility bill for that residence. City utility paperwork noted the payment also originated from this number.

It should be noted that another fraudulent TD Ameritrade account ending in #1179 was opened in the

name of "Jonathon" 4 Terry listing the phone number of (4 79) 879-4325 and the address of 11782 Strain

Community Rd, Fayetteville, Arkansas- the same address used to open account ending in #4068 in the

name of Joshua Terry referenced above.

        14.    On October 10, 2019, CWl was interviewed while he/she was incarcerated on unrelated

charges. CWl stated that he/she knew that TERRY was opening fraudulent TD Ameritrade and Fidelity

accounts in TERRY' s name and in other individual ' s names. CWl also reported that TERRY stole mail

to obtain bank account information and then attempted to transfer funds from victim's accounts to the

TD Ameritrade and Fidelity accounts that he set up. CWl said TERRY would do this using his phone

and a laptop computer. CWI reported that TERRY uses two phone numbers, one being (479) 879-4325.

CWl said TERRY was staying with another individual who owned the premises at 2916 East Wyman




        3 0.1. is a local corporation and J.S. is the individual responsible for the account and business.
        4 The undersigned wishes to highlight to the Court that this spelling of the first name is
different than that known to law enforcement for TERRY.
   Case 5:19-cm-00131-ELW Document 1                     Filed 12/06/19 Page 8 of 21 PageID #: 8


                       5
Road in Fayetteville       .   CWI stated that this other individual allowed TERRY to stay there with him

because TERRY paid his utilities.

        15 .   CW 1 reported that TERRY normally stayed in the back house or in the camper. 6 It should

be noted that CWI was incentivized to speak to investigators because CWI was requesting the

Government to reach out to local prosecuting entities to obtain a court appearance for CWI. After

visiting with CWl, a court date was set for him/.her.

        16.     CWl said that he/she is aware that TERRY opened an account in the name of Joshua

Terry, who is the brother of TERRY. CWI stated that Joshua Terry did not authorize TERRY to open

the account in his name. CWI said TERRY took photographs on his phone of individuals ' driver's

licenses and other personal information without their knowledge in order to use this information later

without their consent. CWI was questioned about a $5,000 check that was attempted to be sent to

him/her from TD Ameritrade account #1179 set up in the name of TERRY. CWl claimed to be unaware

of this but admitted the address the check was to be sent to was an address associated with him/her.

CWl also said on one occasion CWI was sleeping in the back cab of a truck leased or rented by TERRY.

When CWl awoke, CWl noticed that TERRY was driving around stealing mail.

       17.     On the evening of October 12, 2019 into the early morning hours October 13, 2019, a

vehicle was stopped by the Arkansas Highway Patrol. Trooper Evans approached the vehicle, and an

individual who was laid down in the back seat of the car, ran away from the traffic stop on foot. Trooper

Evans then questioned the driver, Rhonda Bunch ("Bunch"), about who ran away. Bunch admitted it
                                 .                                                     .

was TERRY. While conducting an inventory search of the vehicle, Trooper Evans found a pile of stolen



         5 CWI says 2619 during the interview but says he/she may have the numbers wrong and
initially identified the address of TERRY as "2619 Wyman Road" with apparently the numbers on the
address of the premises transposed. CWl correctly states the name of the owner of the 2916 East
Wyman Road in Fayetteville and describes the property just as the Agent discovered it.
         6 The undersigned drove by 2916 East Wyman Road in Fayetteville and observed a residence
towards the front of the property and another residence in the back, just the way CW 1 described.
   Case 5:19-cm-00131-ELW Document 1                   Filed 12/06/19 Page 9 of 21 PageID #: 9


mail and a white and silver computer tablet with a cracked screen in the back of Bunch's car. Bunch

stated that the mail was put in the car by TERRY prior to her getting in the car. She said that when

TERRY ran, he left the mail in the car. Bunch also said the white and silver computer tablet with a

cracked screen belonged to TERRY.

        18.    On November 19, 2019, Fayetteville Police conducted surveillance at 1101 S. Curtis

Avenue, Apartment C 17 in Fayetteville, Arkansas. During their surveillance they observed Joshua Terry
                                   '
(TERRY' s brother) exit what they thought was a stolen vehicle and the enter Apartment Cl 7. Later,

Joshua Terry exited that apartment and was detained by Fayetteville Police for an outstanding warrant.

The resident of Apartment Cl 7, L.S., was then questioned by Fayetteville Police and admitted TERRY

was currently in her apartment and was attempting to flee out a back window. At that time, a Fayetteville

Police Officer was positioned in the back of the apartment complex and observed TERRY flee out the

back window and a foot pursuit ensued. TERRY had an outstanding state warrant. TERRY was caught

and arrested and arrested that night. During a search incident to TERRY' s arrest two Scandisk Cruzer

thumbdrives (one 2GB, the second 64GB), and a Sim card numbered 8901260321953048424F, 085629

were found and seized.

       19.     Fayetteville Police questioned L.S . further that night ofNovember 19, 2019. In response

to police questioning, L.S. turned over a black Samsung cellular telephone that she stated was left in her

apartment by TERRY.

       20.     Fayetteville Police then searched the vehicle that Joshua. Terry was seen exiting pursuant

to a state search waiver on file for him as he was on probation at the time. A Black Samsung cellular

telephone with a cracked screen, Model: XT1609, IMEI: 354142073026801 and an Apple Iphone,

Model: A1533 , IMEI: 358752053510982 along with three ledgers we.re found and seized by Fayetteville

Police. Joshua Terry later told investigators that Jonathan Terry was in the possible reported stolen

vehicle with him.

       21.    After being placed under arrest, TERRY was mirandized and interviewed on two

occasions. On the first occasion, TERRY denied any criminal conduct. On the second interview, which
  Case 5:19-cm-00131-ELW Document 1                  Filed 12/06/19 Page 10 of 21 PageID #: 10


occurred several days later, :rERRY admitted to stealing mail but insisted he was working with others

to "wash" money through a Fidelity account set up in his name, wash checks and redeposit them, and

transfer funds using the account number. TERRY listed other individuals that he was working with and

expressed concern that he was going to take the "heat" for the activities of others.

        22.     The Devices collected during this investigation and currently in the lawful possession of

the FBI at 75 N. East Avenue, Suite 301 , in Fayetteville, Arkansas are as follows:

        A.      a Hitachi Harddrive Model: HTS541680J9SA00 SIN: SGE0G20E was seized by the

Madison County Sheriffs Office after the execution of a search warrant at the residence of TERRY' s

mother at 424 Madison 4225, Combs, Arkansas 72721. See ,r 8 herein.

        B.      a white and silver computer tablet with a cracked screen and any attachments which was

seized by the Arkansas State Police on October 12, 2019. See     ,r 17 herein and photo in Attachment A
for further identification.

        C.      two Scandisk Cruzer thumbdrives (one 2GB, the second 64GB) found on TERRY' s

person search incident to his arrest on November 19, 2019. See ,r 18 herein.

        D.      a SIM card with identifying number 8901260321953048424F, 085629 found on

TERRY's person search incident to ~is arrest on November 19, 2019. See      ,r 18 herein.
        E.      Black Samsung cellular telephone Model: SM-J260A, SIN: RF8M50ELZ9V provided to

the Fayetteville Police Department on November 19, 2019, by L.S. See      ,r 19 herein.
        F.      Black Samsung cellular telephone with a cracked screen, Model: XT1609, IMEI:

354142073026801. See      ,r 20 herein.
        G.      Apple !phone, Model: A1533, IMEI: 358752053510982. See          ,r 20 herein.
        While the FBI might already have all necessary authority to examine the Devices, I seek this

additional warrant out of an abundance of caution to be certain that an examination of the Devices will

comply with the Fourth Amendment and other applicable laws.
 Case 5:19-cm-00131-ELW Document 1                     Filed 12/06/19 Page 11 of 21 PageID #: 11


       23.       The Devices are all currently in storage at the FBI field office at 75 N. East Avenue,

Suite 301 in Fayetteville, Arkansas which is located within the Fayetteville Division of the Western

District of Arkansas. In my training and experience, I know that the Devices have been stored in a

manner in which its contents are, to the extent material to this investigation, in substantially the same

state as they were when the Devices first came into the possession of the FBI.


                                    TRAINING AND EXPERIENCE


       24.       Based on my training and experience, I use the following technical terms to convey the

following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is

                 a handheld wireless device used for voice and data communication through radio signals.

                These telephones send signals through networks of transmitter/receivers, enabling

                communication with other wireless telephones or traditional "land line" telephones. A

                wireless telephone usually contains a "call log," which records the telephone number,

                date, and time of calls made . to and from the phone. In addition to enabling voice

                communications, wireless telephones offer a broad range of capabilities.             These

                capabilities include: storing names and phone numbers in electronic "address books;"

                sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

                storing still photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing and

                downloading information from the Internet. Wireless telephones may also include global

                positioning system ("GPS") technology for determining the location of the device.


             b. Digital camera: A digital camera is a camera that records pictures as digital picture files,

                rather than by using photographic film.      Digital cameras use a variety of fixed and

                removable storage media to store their recorded images. Images can usually be retrieved

                by connecting the camera to a computer or by connecting the removable storage medium
Case 5:19-cm-00131-ELW Document 1              Filed 12/06/19 Page 12 of 21 PageID #: 12


          to a separate reader. Removable storage media include various types of flash memory

         cards or miniature hard drives. Most digital cameras also include a screen for viewing

         the stored images. This storage media can contain any digital data, including data

         unrelated to photographs or videos.


      c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a handheld

         digital storage device designed primarily to store and play audio, video, or photographic

         files. However, a portable media player can also store other digital data. Some portable

         media players can use removable storage media. Removable storage media include

         various types of flash memory cards or miniature hard drives. This removable storage

         media can also store any digital data. Depending on the model, a portable media player

         may have the ability to store very large amounts of electronic data and may offer

         additional features such as a calendar, contact list, clock, or games.


      d. GPS: A GPS navigation device uses the 'Global Positioning System to display its current

         locati!::m. It often contains records the locations where it has been. Some GPS navigation

         devices can give a user driving or walking directions to another location. The~e devices

         can contain records of the addresses or locations involve~ in such navigation. The Global .

         Positioning System (generally abbreviated "GPS") consists of 24 NAVSTAR satellites

         orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite

         repeatedly transmits by radio a mathematical representation of the current time, combined

         with a special sequence of numbers. These signals are sent by radio, using specifications

         that are publicly available. A GPS antenna on Earth can receive those signals. When a

         GPS antenna receives signals from at least four satellites, a computer connected to that
Case 5:19-cm-00131-ELW Document 1                 Filed 12/06/19 Page 13 of 21 PageID #: 13


           antenna can mathematically calculate the antenna' s latitude, longitude, and sometimes

           altitude with a high level of precision.


      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for

           storing data (such as names, addresses, appointments or notes) and utilizing computer

           programs. Some PDAs also function as wireless communication devices and are used to

           access the Internet and send and receive e-mail. PDAs usually include a memory card or

           other removable storage media for storing data and a keyboard and/or touch screen for

           entering data. Removable storage media include various types of flash memory cards or

           miniature hard drives. This removable storage media can store any digital data. Most

           PDAs run computer software, giving them many of the same capabilities as personal

           computers.    For example, PDA users can work with word-processing documents,

           spreadsheets, and presentations.     PDAs may also include global positioning system

           ("GPS") technology for determining the location of the device.


      f.   Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than a

           notebook, that is primarily operated by touching the screen. Tablets function as wireless

           communication devices and can be used to access the Internet through cellular networks,

           802.11 "wi-fi" networks, or otherwise. Tablets typically contain programs called apps,

           w~ich, like programs on a personal computer, perform different functions and save data

           associated with those functions. Apps can, for example, permit accessing the Web,

           sending and receiving e-mail, and participating in Internet social networks.


      g. Pager: A pager is a handheld wireless electronic device used to contact an individual

           through an alert, or a numeric or text message sent over a telecommunications network.

           Some pagers enable the user to send, as well as receive, text messages.


      h. IP Address : An Internet Protocol address (or simply "IP address") is a unique numeric

           address used by computers on the Internet. An IP address is a series of four numbers,
  Case 5:19-cm-00131-ELW Document 1                     Filed 12/06/19 Page 14 of 21 PageID #: 14


                   each in the range 0-255 , separated by periods (e.g., 121.56.97.178). Every computer

                   attached to the Internet computer must be assigned an IP address so that Internet traffic

                   sent from and directed to that computer may be directed properly from its source to its

                   destination. Most Internet service providers control a range of IP addresses. Some

                   computers have static-that is, long-term- IP · addresses, while other computers have

                   dynamic-that is, frequently changed- IP addresses.


              1.   Internet: The Internet is a global network of computers and other electronic devices that

                   communicate with each other. Due to the structure of the Internet, connections between

                   devices on the Internet often cross state and international borders, even when the devices

                   communicating with each other are in the same state.


        25.        In my training and experience, examining data stored on Devices of this type can uncover,

among other things, evidence that reveals or suggests who possessed or used the device and in this case

in particular, evidence as to who may have conducted the financial transactions that the FBI is currently

investigating.


       26.         Additionally, based upon my training, education, and experience in conducting white

collar investigations in particular, I am aware that persons who engage in this type of sophisticated

activity with stolen identities generally keep records, notes, receipts, ledgers, logs, transaction amounts,

and other similar documentation of their financial activities. They also utilize computers, computer

tablets such as iPads, and cellular phones to engage in this conduct, including through emails, instant

messaging, text messaging and calls, and maintaining inventory lists for buyers, sellers, and recipients

of items gained through the criminal conduct. Targets who use stolen personally identifying information

to apply for lines of credit and to purchase goods for re-sale will frequently utilize electronic devices,

such as phones, tablets, and computers to assist in the fraudulent scheme, to track deposits and shipments,
  Case 5:19-cm-00131-ELW Document 1                      Filed 12/06/19 Page 15 of 21 PageID #: 15


and to coordinate the transfer of funds. ·The evidence regarding who made those transfers and utilized

the devices, including text messages, email, and information from downloaded apps, can be found on

available memory of removable storage devices, hard drives, and factory installed memory on phones.


                        ELECTRONIC STORAGE AND FORENSIC ANALYSIS


        27.       Based on my knowledge, training, and experience, I know that electronic devices can

store information for long periods of time. Similarly, things that have been viewed via the Internet are

typically stored for some period of time on the device. This information can sometimes be recovered

with forensics tools.


        28.       There is probable cause to believe that things that were once stored on the Device may

still be stored there, for at least the following reasons :


              a. Based on my knowledge, training, and experience, I know that computer files or remnants

                 of such files can be recovered months or even years after they have been downloaded

                 onto a storage medium, deleted, or viewed via the Interriet. Electronic files downloaded

                 to a storage medium can be stored for years at little or   po cost.   Even when files have

                 been deleted, they can be recovered months or years later using forensic tools. This is so

                 because when a person "deletes" a file on a computer, the data contained in the file does

                 not actually disappear; rather, that data remains on the storage medium until it is

                 overwritten by new data.


              b. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

                 space- that is, in space on the storage medium that is not currently being used by an

                 active file- for long periods of time before they are overwritten.          In addition, a

                 computer's operating system may also keep a record of deleted data in a "swap" or

                 "recovery" file.
 Case 5:19-cm-00131-ELW Document 1                    Filed 12/06/19 Page 16 of 21 PageID #: 16


             c. Wholly apart from user-generated files, computer storage media- in particular,

                 computers ' internal hard drives-contain electronic evidence of how a computer has been

                 used, what it has been used for, and who has used it. To give a few examples, this forensic

                evidence can take the form of operating system configurations, artifacts from operating

                system or application operation, file system data structures, and virtual memory "swap"

                or paging files. Computer users typically do not erase or delete this evidence, because

                special software is typically required for that task. However, it is technically possible to

                delete this information.


             d. Similarly, files that have been viewed via the Internet are sometimes automatically

                downloaded into a temporary Internet directory or "cache."


       29.     Foreni5ic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence of

the crimes described on the warrant, but also forensic evidence that establishes how the Device was

used, the purpose of its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Devi~e because:


             a. Data on the storage medium can provide evide~ce of a file that was once on the storage

                medium but has since been deleted or edited, or of a deleted portion of a file (such as a

                paragraph that has been deleted from a word processing file). Virtual memory paging

                systems can leave traces of information on the storage medium that show what tasks and

                processes were recently active. Web browsers, e-mail programs, and chat programs store

                configuration information on the storage medium that can reveal information such as

                online nicknames and passwords. Operating systems can record additional information,

                such as the attachment of peripherals, the attachment of USB flash storage devices or
   Case 5:19-cm-00131-ELW Document 1                   Filed 12/06/19 Page 17 of 21 PageID #: 17


                  other external storage media, and the times the computer was in use. Computer file

                  systems can record information about the dates files were created and the sequence in

                 which they were created.


              b. Forensic evidence on a device can also indicate who has used or controlled the device.

                 This "user attribution" evidence is analogous to the search for "indicia of occupancy"

                 while executing a search warrant at a residence.


              c. A person with appropriate familiarity with how an electronic device works may, after

                 examining this forensic evidence in its proper context, be able to draw conclusions about

                 how electronic devices were used, the purpose of their use, who used them, and when.


              d. The process of identifying the exact electronically stored information on a storage

                 medium that is necessary to draw an accurate conclusion is a dynamic process. Electronic

                 evidence is not always data that can be merely reviewed by a review team and passed

                 along to investigators. Whether data stored on a computer is evidence may depend on

                 other information stored on the computer and the application of knowledge about how a

                 computer behaves. Therefore, contextual information necessary to understand other

                 evidence also falls within the scope of the warrant.


              e. Further, in finding evidence of how a device was used, the purpose of its use, who used

                 it, and when, sometimes it is necessary to establish that a particular thing is not present

                 on a storage medium.


        30.     Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

• the warrant I am applying for would permit the examination of the device consistent with the warrant.

 The examination may require authorities to employ techniques, including but not limited to computer-

 assisted scans of the entire medium, that might expose many parts of the device to human inspection in

 order to determine whether it is evidence described by the warrant.
 Case 5:19-cm-00131-ELW Document 1                   Filed 12/06/19 Page 18 of 21 PageID #: 18


        31.   Manner of execution. Because this warrant seeks only permission to examine a device

already in law enforcement's possession, the execution 5>fthis warrant does not involve the physical

intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.


        32.    As part of this request, I am requesting authorization to the devices listed in Attachment

A for the information referenced in Attachment B relating to violations of Title 18 U.S.C. §§ 1028A ·

(Aggravated Identity Theft), 1341 (Mail Fraud), 1343 (Wire Fraud), 1344 (Bank Fraud), 1957 (Money

Laundering) and 1349 (Conspiracy to Commit Mail/Wire/Bank Fraud) involving TERRY, Joshua Terry,

Rhonda Bunch, Artis McCarver and others identified above, and any unknown, or yet to be identified,

subjects.

       33.     Based on the aforementioned factual information, I respectfully submit that this Affidavit

supports probable cause for the attached search warrant authorizing the search of the Devices described

in Attachment A, examination of any computers or electronic devices found therein to seek the items

listed in Attachment B.

                                             Respectfully Submitted,



                                             Special Agent Alan Lee
                                             Federal Bureau of Investigation


   Subscribed and sworn to before me on December       A ,2019:


                                             HON. E
                                                     ~ J- . l \ J ~ ~
                                                         LWIEDEMANN
                                             Chief United States Magistrate Judge
  Case 5:19-cm-00131-ELW Document 1                 Filed 12/06/19 Page 19 of 21 PageID #: 19




                                           ATTACHMENT A

                        DESCRIPTION OF PROPERTY TO BE SEARCHED

       The property to be searched is:

       A. a Hitachi Harddrive Model: HTS541680J9SA00 SIN: SGE0G20E was seized by the Madison

           County Sheriffs Office after the execution of a search warrant at 424 Madison 4225 , Combs,

           Arkansas 72721.

       B. a white and silver computer tablet with a cracked screen and any attachments which was seized by

           the Arkansas State Police on October 12, 2019. (pictured below)




       C. two Scandisk Cruzer thumbdrives (one 2GB, the second 64GB) found on TERRY's person search

           incident to his arrest on November 19, 2019.

       D. a SIM card with identifying number 8901260321953048424F, 085629 found on TERRY' s person

           search incident to his arrest on November 19, 2019.

       E. Black Samsung cellular telephone Model: SM-J260A, SIN: RF8M50ELZ9V provided to the

           Fayetteville Police Department on November 19, 2019, by L.S.

       F. Black Samsung cellular telephone with a cracked screen, Model: XT1609, IMEi:

           354142073026801.

       G. Apple !phone, Model: A1533 , IMEi: 358752053510982. See ,r 20 herein.

This warrant authorizes the forensic examination of the Device for the purpose of identifying the

electronically stored information described in Attachment B.
 Case 5:19-cm-00131-ELW Document 1                   Filed 12/06/19 Page 20 of 21 PageID #: 20


                                          ATTACHMENT B

 All evidence and records located on the Devices listed in Attachment A that relate to violations of Title

18 U.S.C. §§ 1028A (Aggravated Identity Theft), 1341 (Mail Fraud), 1343 (Wire Fraud), 1344 (Bank

Fraud), 1957 (Money Laundering) and 1349 (Conspiracy to Commit Mail/Wire/Bank Fraud) and also

evidence of user attribution for the Devices including, but not limited to:


         1.    Documents, receipts, notes, financial ledgers, memoranda, buyer and seller lists, and
               correspondence used to transfer funds online, including but not limited to ledgers,
               invoices, financial documents, and the receipt bf funds.

         2.    Receipts, bank statements, money transfers, letters of credit, checks, credit applications,
               and other items evidencing the obtaining, secreting, transfer and concealment of assets,
               and the obtaining, secreting, transfer, concealment and expenditure of money and images
               of the same.

        3.     Income tax returns, W-2 and W-4 forms, receipts, and other documents pertaining to the
               filing of personal and business tax returns.

        4.     Any video/audio recordings and/or electronic communications between TERRY and any
               other person.                                ·

        5.     Names, addresses, and personally identifiable information and/or telephone numbers in
               documents, images, and records;

        6.     Records evidencing the use of the Internet Protocol addresses to communicate with
               Banks, mail servers, and stock trading companies, including:

                a. records oflnternet Protocol addresses used;

                b. records of Internet activity, including firewall logs, caches, browser history and
                   cookies, "bookmarked" or "favorite" web pages, search terms that the user entered
                   into any Internet search engine, and records of user-typed web addresses.

        7.     For these Devices upon which computer data can be recorded, to include cellular smart
               phones, (hereinafter, "COMPUTER") that is called for by this warrant, or that might
               contain things otherwise called for by this warrant:

                a. evidence of who used, owned, or controlled the COMPUTER at the time the things
                   described in this warrant were created, edited, or deleted, such as logs, registry
                   entries, configuration files, saved usernames and passwords, documents, browsing
                   history, user profiles, email, email contacts, "chat," instant messaging logs,
                   photographs, and correspondence;
  Case 5:19-cm-00131-ELW Document 1                 Filed 12/06/19 Page 21 of 21 PageID #: 21


                b. evidence of software that would allow others to control the COMPUTER, such as
                   viruses, Trojan horses, and other forms of malicious software, as well as evidence
                   of the presence or absence of security software designed to detect malicious
                   software;

               c. evidence of the lack of such malicious software;

               d. evidence of the attachment to the COMPUTER of other storage devices or similar
                  containers for electronic evidence;

               e. evidence of counter-forensic programs (and associated data) that are designed to
                  eliminate data from the COMPUTER;

               f. evidence of the times the COMPUTER was used;

               g. passwords, encryption keys, and other access devices that may be necessary to
                  access the COMPUTER;

               h. contextual information necessary to understand the evidence described in this
                  attachment.

        8.    Agents are authorized to make an image of hard drives or other devices capable of storing
              digital media and analyze them to retrieve the listed information. Additionally, this
              warrant authorizes a review of electronic storage media and electronically stored
              information seized or copied pursuant to this warrant in order to locate evidence, fruits,
              and instrumentalities described in this warrant. The review of this electronic data may
              be conducted by any government personnel assisting in the investigation, who may
              include, in addition to law enforcement officers and agents, attorneys for the government,
              attorney support staff, and technical experts. Pursuant to this warrant, the FBI may
              deliver a complete copy of the seized or copied electronic data to the custody and control
              of attorneys for the government and their support staff for their independent review.


       As used above, the terms "records" and "information" include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including any
form of computer or electronic storage (such as hard disks or other media that can store data); any
handmade form (such as writing, drawing, painting); any mechanical form and any photographic form .
